Citation Nr: 0730897	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-38 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1959 to 
February 1962 and from May 1964 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for COPD, to include as 
secondary to his service-connected pulmonary tuberculosis.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
that proceeding has been associated with the veteran's claims 
folder.  At the time of the hearing, the veteran submitted 
additional evidence with the corresponding waiver of agency 
of original jurisdiction (AOJ) consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claim.

As a preliminary matter, the Board notes that in the November 
2004 notice letter, the veteran was only provided with the 
requirements of how to substantiate a claim of secondary 
service connection.  The veteran was not provided with notice 
of the three underlying elements of service connection.  The 
veteran should be provided with a notice letter that informs 
him of both.

During the June 2007 Travel Board hearing, the veteran stated 
that he had received treatment for his respiratory 
disabilities at the Brick, New Jersey VA Medical Center 
(VAMC), the Philadelphia VAMC, Fort Dix and the Louisville, 
Kentucky VAMC.  These records have not been associated with 
the veteran's claims folder.  The RO/AMC should make every 
effort to obtain these records.

Upon receipt of these missing records, or upon statements 
indicating why such records could not be associated with the 
claims folder, the veteran should be provided with a new VA 
respiratory examination.  As the United States Court of 
Appeals for Veterans Claims (Court) explained in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), the Board may 
consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.

In August 2004, the veteran participated in a VA examination 
which reported that he did not currently suffer from 
tuberculosis, but did suffer from bronchial asthma.  This VA 
examination was not associated with the current claim of 
entitlement to service connection for COPD.  In October 2004, 
the veteran submitted private medical evidence from Robert H. 
Williams, Jr., M.D. that stated the veteran's COPD was 
related to his history of pulmonary tuberculosis.  This 
statement did not provide any reasons and bases in support of 
this medical conclusion.  

In April 2005, the veteran's claims folder was reviewed by 
the VA examiner who performed his August 2004 VA examination.  
The examiner stated that pulmonary tuberculosis does not 
cause obstructive lung disease, though it might cause some 
restrictive changes if there was scarring.  The veteran was 
also noted to have asthma, which could cause obstructive 
changes and is also a type of COPD.  The examiner concluded 
that the veteran's asthmatic obstructive lung disorder was 
not secondary to pulmonary tuberculosis.

In June 2007, the veteran again submitted a statement from 
Dr. Williams that stated that the veteran's COPD was more 
likely than not a result of pulmonary tuberculosis.  Again, 
no statement of reasons and bases was provided in support of 
this statement.  In light of this conflicting medical 
information and the missing VA treatment records, the veteran 
must be afforded a new VA respiratory examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided with a 
new notice letter, to include the 
requirements to substantiate both a 
direct and secondary service connection 
claim, compliant with current case law.

2.  The RO/AMC must make every attempt 
to obtain the missing VA treatment 
records noted by the veteran during his 
June 2007 Travel Board hearing.  
Specifically, request any treatment 
records from the VAMC Brick, 
Philadelphia, Louisville, and Fort Dix.  
If these records are unavailable, a 
statement to that effect must be 
associated with the veteran's claims 
folder.

3.  After obtaining any available VA 
treatment records, the veteran must be 
scheduled for a new VA examination with 
an examiner who specializes in 
respiratory disorders.  The examiner 
must review pertinent documents in the 
veteran's claims folder in conjunction 
with the examination and indicate such 
in the examination report.  The 
examiner should discuss the nature and 
etiology of the veteran's COPD and 
whether it is either directly related 
to service or secondary to the 
veteran's service-connected pulmonary 
tuberculosis.

Specifically, the examiner should 
discuss the VA opinion dated in April 
2005 and the statements from Dr. 
Williams, the veteran's private 
physician, and explain any 
discrepancies, if possible.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2007), only 
a decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2007).

